DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendment, filed August 24, 2022, have been fully considered and they are persuasive in-part.  The following rejections are either reiterated or newly applied as necessitated by amendment.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Status of the Claim
	Claims 1-8, 11, 13-16, and 18-20 are currently under examination. 
	Claims 9, 10, 12, and 17 are withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
The instant claims are directed to a method and computer readable media having a program recorded thereon for detecting chromosomal aneuploidy of a target fetal chromosome. The recited process and that executed by a computer readable media having a program recorded thereon comprise the steps of obtaining sequence information (reads) of a plurality of nucleic acid fragments obtained from a biological sample of a pregnant woman, mapping the obtained reads to a reference human genome, calculating a GC content and a fraction of reads (Rf) of the nucleic acid fragments on the target genome based on the reads of the nucleic acid fragments assigned to the chromosome, selecting adaptive reference sample belonging to a shared range of unit values of Rf and unit values of GC content from reference samples based on the calculated Rf and GC content on the target chromosome, calculating z scores of a verification reference samples and z scores of the test sample using selective adaptive reference sample, and determining that the target chromosome has chromosomal aneuploidy, by comparing z scores of the verification reference samples with the z scores of the test samples the z-scores if the test samples are larger than the z scores of the verification reference samples. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a “a computer readable media having a program recorded thereon”, the claims still amount to a series of mental and computational steps that remain directed to a judicial exception. 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in the abstract determination of aneuploidy based on a computational result (i.e. the comparison of z scores of the verification reference samples with the z scores of the test samples the z-scores and if the test samples are larger than the z scores of the verification reference samples then a test samples is identified as containing a target chromosome that has chromosomal aneuploidy. Such a result only produces new information from data input (reads) and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to affect any type of change.
The instant process claims do recite the data gathering steps of accessing “obtaining sequence information (reads)” and specifies that such reads are obtained from a plurality of nucleic acid fragments from a biological sample of a pregnant woman, from nucleic acid fragments of the target chromosome, reference samples, test samples, selective adaptive reference samples, and verification reference samples. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, the claims to not recite any specific no technological improvement to the manner in which sequence data is collected. In fact, the claims do not recite any active steps wherein physical samples themselves are sequenced in a wet lab environment. Rather, the claims merely require “obtaining” pre-existing sequence information and merely obtain such reads from a pre-existing database or a published journal article. In such embodiments, the any claims do not require any physical steps at all and are open to being practiced in the mind of a practitioner or with pen and paper.  
With regard to claim 20, while it is the case that the recitation of a computer readable media having a program recorded thereon may encompass non-transitory embodiments, the instant claim further read on non-statutory transitory signal and carrier wave embodiments. Further, even while non-transitory computer media  is tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to claim 20, the recited use of general purpose computer elements amounts only to applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter.

Response to Arguments
	Applicants have responded to this rejection by stating that the claimed invention is not a mental process because  the claimed invention cannot be practically performed in the human mind.  However, the instant claims recite a mathematical algorithm in the steps of calculating GC content, selecting adaptive reference samples, calculating z scores, and determining the target chromosome.  As a mathematical algorithm, the instant claims are drawn to an abstract idea as stated above.  Thus, the instant claims are drawn to judicial exception. 
	While the applicants have amended the claims to include the physical steps of isolating nucleic acid fragments and preforming massively parallel sequencing, these steps are insignificant pre-solution activity, see MPEP §2106.05(g).  These steps merely gather data for the abstract idea and does not apply to the abstract idea in a meaningful way. 
	Applicants cite SiRF Tech., Inc. v. ITC 601 F. 3d 1319 (Fed. Cir. 2010).  However, the instant claims may be distinguished from SiRF Tech.  In SiRF Tech, the claims are issue were tied to the particular machine (a GPS receiver to Satellites) which integrated the abstract idea into a practical application.   In the instant case, the computational method does not require a particular machine, and does not integrate the abstract idea into a practical application. 
	Applicants also cite Synopsys, Inc. v Mentor Graphics Corporation., 839 F.3d 1138 (Fed. Cir. 2016) for support.  However, the claims at issue in Synopsys were drawn to an invention at was specific for computer technology, not a diagnostic method. Thus, the instant claims may be distinguished from Synopsys.  Furthermore, the court in Synopsys found the claims at issue to be directed to ineligible subject matter.  
	Applicants argue that the claimed invention offers an improvement in a technology by increasing the  sensitivity and specificity for chromosomal aneuploidy detection.  However, the specification offers no support or evidence that the claimed invention offers an improvement over the state of the art.  The specification merely states that the is sensitivity and specificity of the state of the art is low and the sensitivity and specificity of the claimed invention is excellent.  	Applicants state that instant claims are similar to Diamond v. Diehr, 450 U.S. 175.  However, the instant claims are distinguishable from Diamond v. Diehr.  The claims in Diamond v. Diehr relate to a rubber molding process where the abstract idea had a physical result in the process.  Thus, the abstract idea in Diamond v. Diehr had a practical application.  In contrast, the instant claims result in additional data without any physical results.  Thus, the instant claims are distinguishable from Diamond v. Diehr.
	Applicants also state that the specific method steps are non-conventional and non-generic.  However, whether a method step is non-conventional or non-generic is not relevant to determining patent eligibility under 35 U.S.C. §101. The instant claims remain drawn to the judicial exception of an abstract idea without integrating the judicial exception into a practical application. 
	Applicant state the claimed invention is the application of the method in the specific detection of aneuploidy in a fetal chromosome.  While the instant claims narrow, they do not recite a practical application.  The instant claims result in more data which by itself does not offer an improvement in a technology, nor do the instant claims recite a particular machine or a particular treatment.  Thus, the instant claims do not recite additional elements more than the judicial exception. 
	Applicants state that the instant claim 20 has been amended to include the data processing and analysis steps of claim 1.  While these steps clarify the claimed invention in instant claim 20, the claim remain drawn to a computer readable medium with a program.  As stated above, a computer readable medium encompasses carrier waves which are non-statutory per se.  Thus, the instant claim is drawn to non-statutory subject matter. 
	This rejection is maintained. 

Withdrawn Rejections
Applicant’s arguments and amendments, filed August 24, 2022, with respect to the rejection made under 35 U.S.C. §112 have been fully considered and are persuasive.  The amendments are sufficient to overcome the rejection. This rejection has been withdrawn. 


Examiner’s Note:
The closest prior art is Tang et al. (US 2014/0235474). While Tang et al. do teach calculating GC content (paragraph 0186), Tang et al. do not teach selecting adaptive reference samples and calculating z scores based of the selected adaptive reference samples. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M, Tu, Th, F 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1671